 104DECISIONS OF NATIONALLABOR RELATIONS BOARDhistory or lack thereof of the very group of employeesconcernedshould not, we believe, be ignored by giving binding effect to the pat-tern established by another group not directly involved.Consideringthe lack of bargaining history for guards, their special attributes, thewide geographic dispersal of the Employer's plants, the degree oflocal control, and the nature of their present organization, we believethat a unit of guards at one of the Employer's plants and relatedwarehouses would also be appropriate.The Petitioner here has asked for a unit of Lawrenceburg plantand Milan warehouse guards, but is also willing to include the guardsat the Kings Mills and Middletown warehouses. As these warehousesbear the same relation to the Lawrenceburg plant as that at Milan,we believe that the guards at all three warehouses should be includedin the unit.Accordingly, we find that all guards at the Employer's Lawrence-burg, Indiana, plant, and its Milan, Indiana, and KingsMills andMiddletown, Ohio, warehouses, excluding supervisors as defined inthe Act, constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER MURDOCK, dissenting :I am convinced that the Board's decision in the earlierSeagramcase' was correct.The majority, in reversing that decision, has, inmy opinion, discarded a salutary principle of representation case lawthat has been instrumental in furthering industrial harmony. Accord-ingly, I would, for reasons detailed in the former decision, dismiss thepetition filed herein on the ground that the unit sought by the Peti-tioner is inappropriate.B Joseph E.Seagram kSons,Inc.,83 NLRB 167.DIRILYTE COMPANY OF AMERICA, INC.andMETALPOLISIIERS,BUFFERS,PLATERS ANDHELPERSINTERNATIONAL UNION, LOCAL24,AFL,PETITIONER.Case No. 13-RC-2852.October 27, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Helene Zogg,hearing officer.The hearing officer's rulings made at the hearing arefree from prej-udicial error and are hereby affirmed.101 NLRB No. 35. DIRILYTE COMPANY OFAMERICA, INC.105Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-member panel [Chairman Herzog and Members Murdock and Peter-son].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer,an Indiana corporation having its principal officeand sole place of business in Kokomo, Indiana, is engaged in the manu-facture andsaleof tableware, hollowware, and airplane and rocketparts.The Petitioner seeks to add to its present unit the following em-ployees : All final inspectors and all employees operating belt-polishingmachines in the forging inspection department?In 1946 the Petitioner was certified as the representative of a unitof metal polishers, buffers, platers, helpers, and apprentices.In 1947as a result of self-determination elections entered into by agreementof the parties, "inspectors" 3 were added to the unit for which thePetitioner was previously certified and the Intervenor was certifiedas the representative of the production and maintenance employees.4As noted above, the present petition proposes to enlarge the Peti-tioner'sexisting unit by adding to it final inspectorsand forgingdepartment inspectors.The Final InspectorsThere are two employees whose duties are visually to inspect table-ware for polishing, buffing, or other defects, and to wrap it into pack-ages for shipping.Their work consists of about 70 percent inspectingand 30 percent packing.Prior to the 1947 certifications, these em-ployees were classified as shippers and packers; sometime thereafterIUnited Steelworkers of America,CIO, Local 3535, was permitted to intervene at thehearing.2 The latter employees will be hereinafter referred to as forging inspectors.3 The only classification of inspectors in the Employer's plant at that time was roughinspectors.These employees have been bargained for by the Petitioner since the"Globe"election in 1947.Their duties consist of the visual inspection of flatware and hollow-ware, already processed through the various other departments,for flaws and poorworkmanship.At the same time, the International Molders and Foundry Workers Union of NorthAmerica was certified as the representative of the foundry employees. 106DECISIONS OF NATIONAL LABOIt RELATIONS BOARDthey were reclassified as final inspectors, but the record fails to showany substantial change in their duties.Until now, they have beenconsidered a part of the unit represented by the Intervenor. Indeed,in August 1949 the Employer, Petitioner, and Intervenor agreed thatthe Petitioner would represent the rough inspectors and the Inter-venor the final inspectors.Petitioner claims that the final inspectors have been omitted fromits unit through oversight .5Intervenor contends that these employeesbear no relation to the polishers and that their representation by theIntervenor since 1947 prevents their inclusion in the present polishers'unit.Although the Petitioner seeks to sever the final inspectors from anestablished production and maintenance unit and to add them to itsexisting craft group, it makes no attempt to show that these employeesare craftsmen.Nor does it appear from the record that these em-ployees possess any craft skills.6Because final inspectors fail to meetany of the recognized tests for severance, we conclude that the Peti-tioner's request must be denied 7The Forging InspectorsThere are nine employees who comprise the department of forginginspectors, organized within the past 18 months.These employees,unlike the two other groups of inspectors, work principally withdefense items, such as rocket fins.The four forging inspectors on thefirst floor clean, wipe, inspect, and rack these fins. The fins, after beingsent to other departments, reach the five forging inspectors on thesecond floor who perform work consisting of straightening and de-burring fins and inspecting." The rate of pay and working conditionsare the same for all forging inspectors.Although it appears that threeforging inspectors do all the deburring work on the three belt ma-chines, two continuously and one part-time, the Employer's productionmanager testified that all these inspectors are able to operate suchmachines.The Petitioner seeks to add three of the total of nineforging inspectors to its craft unit.The other six appear to have thesame skills and have, at times, interchanged duties with the threeemployees in question.8 This contention appears to be refuted by the agreementof August1949 in which thePetitionerexpresslyagreed to the Inclusionof final inspectorsin the Intervenor's unit.8 The final inspectors operate no machines and do no work similar to that done by theemployeesin the Petitioner'sunit.The recordfails to show that any special skill ortraining periodis a prerequisiteto holdingsuch position.'+General Electric Company,89 NLRB 726,742, 751,752, 757;International HarvesterCompany,87NLRB 317;United Growers, Inc., et at,Sr.NLRB 583;seeKennecottCopper Corporation,96 NLRB 1423.8 The Employer stated that the primary duties of the first floor forging inspectors arestacking and racking and the primary duty of those on the second floor is inspection. CLAYTONAND LAMBERTMANUFACTURING COMPANY107The Petitioner contends that, as the three forging inspectors on thebelt machines work in a manner similar to the polishers, they shouldbe added to the Petitioner's present unit.The Employer contendsthat all nine forging inspectors should be placed in the same unit .9The Intervenor contends that the group sought to be included in thePetitioner's unit is inappropriate and that any single unit of in-spectors would also be inappropriate.10As the three forging inspectors sought by the Petitioner constituteonly an arbitrary segment of a group of employees performing thesame type of work, we find that a unit limited to them is inappro-priate."Because it appears that the requested unit is inappropriateupon a craft or other basis and because the record affords no justifica-tion for directing a self-determination election for either final in-spectors or forging inspectors,- we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition be, and it hereby is, dismissed.9In the alternative,the Employer asks for one unit,encompassing all inspectors."It shouldbe noted that theIntervenor appears to have made a demand on the Em-ployer torecognize it as the bargaining representative for all nine forging inspectors."Gunnison Homes, Inc.,98 NLRB 1048;D. B. Thornton Co.,94NLRB 1188.79 Although a separate election for all forging inspectors is not precluded by a broaderbargaining history, the Intervenor has submitted no showingof interestas a basis forholding anelection In this group.Moreover, we will notestablish a separate unit of allforging inspectors,as neither the Petitionernor the Intervenor seeks such a unit.CLAYTON AND LAMBERT MANUFACTURING COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL,1 PETITIONERCLAYTON AND LAMBERT MANUFACTURING COMPANYandLODGE 681,DISTRICT LODGE 27, INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL,' PETITIONERCLAYTON AND LAMBERT MANUFACTURING COMPANYandELECTRICALWORKERS UNION LOCAL 369, INTERNATIONALBROTHERHOODOF ELEC-TRICAL WORKERS,AFL,3PETITIONER.Cases Nos. 9-RC-1680, 9-RC-1695, and 9-RC-1697.October 88,1952Decision,Order,and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Richard C.1Hereinafter referred to as IAM.xHereinafter referred to as Lodge 681.$Hereinafter referredto as IBEW.101 NLRB No. 32.